DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20, in part, drawn to antibody 3B04, disclosed variants, encoding nucleic acids, and methods of using thereof.
II. Claims 1-20, in part, drawn to antibody 3D12, disclosed variants, encoding nucleic acids, and methods of using thereof.
III. Claims 1-20, in part, drawn to antibody 2E08, disclosed variants, encoding nucleic acids, and methods of using thereof.
IV. Claims 1-20, in part, drawn to antibody 3C10, disclosed variants, encoding nucleic acids, and methods of using thereof.
V. Claims 1-20, in part, antibody 3A07, disclosed variants, encoding nucleic acids, and methods of using thereof.
VI. Claims 1-20, in part, drawn to antibody 3E09, disclosed variants, encoding nucleic acids, and methods of using thereof.
VII. Claims 1-20, in part, drawn to antibody 2B11, disclosed variants, encoding nucleic acids, and methods of using thereof.





The inventions are independent or distinct, each from the other for the following reasons:
The specification teaches: “The antigen binding molecules and antigen binding fragments thereof are based on 7 parental antibodies 3B04, 3D12, 2E08, 3C10, 3A07, 3E09 and 2B11.” As far as can be determined, these parental antibodies are not themselves obvious variants of one another, but rather they are structurally distinct, unrelated products. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(a) the prior art applicable to one invention would not likely be applicable to another invention;

(b) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647